Title: To James Madison from William C. C. Claiborne, 21 January 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 21 January 1806, New Orleans. “I lately reviewed the Battalion of Orleans Volunteers, and I can assure you Sir, that their appearance and conduct, on parade, warrant an opinion, that, in Peace or war, they will deserve well of their Country.
                    “The native Citizens of the United States who reside in this City, have, of late, manifested a great share of military ardor; and, I perceive, with satisfaction, that a true spirit of patriotism animates many of the young Creoles.
                    “Mr. Moralis has disposed of his property, and awaits the arrival of a Vessel from Mobile, to take his departure.
                    “I have no late intelligence of the movements of the Marquis of Casa Calvo. During his residence here he certainly gave currency to a report, that a portion of Louisiana would soon pass from the United States, and I learn by a Gentleman lately from Appalousas, that, to such of our Citizens as had visited the Marquis, on the Occockasaw, he continued to hold out assurances, that the Country, west of the Mississippi, would be acquired by Spain, either by negociation, or Force.”
                